DETAILED ACTION

Applicant’s 06/30/2022 response to the previous 03/31/2022 Office action has been considered and entered.

This application was granted Track One status on 02/23/2022.  Accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up an interview to discuss the instant and/or previous Office actions.

This is the First Final Office Action on the Merits and is directed towards claims 1-3, 5-13 and 17-24 as amended and/or filed on 06/30/2022.

Notice of Pre-AIA  or AIA  Status

Priority is claimed as set forth below, accordingly the earliest effective filing date is 07/16/2019 (20190716).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Priority

This application is a continuation application of U.S. application no. 16/928,406 filed on 07/14/2020.  

U.S. application no. 16/928,406 claims priority to Provisional application no. 62/874,663 filed on 07/16/2019 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 06/30/2022 arguments respect to the rejection of the claim 1 as set forth in section 12 of said previous 03/31/2022 Office action have been fully considered and are they are not persuasive.  
APPLICANT ARGUES ON PAGES 7-8 INTER ALIA:
“Applicant respectfully asserts that the combination of Munkso and Dodman does not disclose, teach, or suggest at least one element recited by independent Claim 1, as originally presented. Specifically, neither Munkso nor Dodman discloses, teaches, or suggests a bicycle 
having "a frame" that includes "a down tube" and "a central portion . .. extending substantially horizontally []from [the downtube]" where (i) "the central portion defin[es] a cavity" and (ii)  upper surface of the central portion and the down tube defines an opening that provides access to 
the cavity," as recited by independent Claim 1. (Emphasis added).

The Office Action cites to the down tube 11/13 of Munkso as teaching the claimed "down tube" and the bottom bracket 7 of Munkso as teaching the claimed central portion. However, Munkso does not provide any disclosure that teaches or suggest that the bottom bracket 7 "extend[s] substantially horizontally []from [the down tube 11/13]" where (i) "the 
[bottom bracket 7] defin[es] a cavity" and (ii) "an upper surface of the [bottom bracket 7] and the down tube [11/13] defines an opening that provides access to the cavity." 

Rather, Munkso discloses that the down tube 11/13 defines a recess 22 that is accessible through an opening in the down tube 11/13. See Figures 1 and 5. Munkso provides no disclosure that teaches or suggests (i) that the bottom bracket 7 defines the recess 22 or (ii) that both the bottom bracket 7 and the down tube 11/13 define "an opening that provides access to the [recess 22]." 

RESPONSE:
	Applicant’s arguments have been carefully considered and are untenable because given the Broadest Reasonable Interpretation (BRI) the claimed limitations are indeed taught as explained in the previous 03/31/2022 Office action.  For example, broadly speaking, Applicant’s arguments are directed towards relative dimensions and locations of where the “cavity” for the battery is located.  As shown in section 12 of said previous 03/31/2022 Office action the claims have been given the BRI, because as shown in section 13 of said previous 03/31/2022 Office action the Examiner cited Talavasek and the MPEP section 2144.04 as teaching the obviousness of duplicating and rearranging the placement of batteries in the transition of the downtube 11/13 to the frame 7 of a bicycle for the express benefit of being able to carry more batteries thereby increasing capacity and extending the range and power of the bicycle as taught to be obvious by Dodman para [0069].   However, with respect to claim 1, given the BRI the Munkso is indeed considered to teach the claimed limitations as explained and as would be reasonable to one of ordinary skill in the art as expounded upon below.
 
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

As is here, the Examiner has given each claim limitation alone and in combination the BRI and because of that Applicant’s arguments are untenable.  For example, the Examiner has considered “central portion” to connote just that, the central portion of the down tube, NOT the central portion of the bicycle.  It would appear that applicant is arguing that “central portion” connotes a physical structure, however the Examiner has considered the central portion to be an integral “portion” of the “cavity” within the second end of the down tube.
As stated above, even Applicant is of the opinion that Munkso does indeed expressly teach that the down tube 11/13 defines a recess 22 which the Examiner explained in said previous Office action on pages 5-7 connotes the claimed “cavity”.
“a central portion, i.e. near bottom bracket 7 positioned at the opposing second end of the down tube 13 and extending substantially horizontally therefrom, the central portion defining a cavity 22 and including a mount 7  in fig. 1 above; and “

“wherein an upper surface of the central portion and the down tube 13 defines an opening that provides access to the cavity 22 in Fig. 5 above; “

	Because it is understood that given the BRI of the original and marked up portion of Fig. 1 of Munkso below:

    PNG
    media_image1.png
    321
    459
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    348
    345
    media_image2.png
    Greyscale

 	teaches the recited limitations because the limitations “central portion”, “substantially horizontally” etc. have been given the BRI because no specificity has been recited in the claim to require further explanation that would need to be  addressed by the Examiner such as in the rejection of corresponding parts of claim 2 in section 13 of said previous Office action.  One of ordinary skill in the art would appreciate that the frame of Munkso is made of “tubes” which are “hollow” which means they all contain empty space which is considered a “cavity” within every tube of the frame.  Bicycles are “hollowed out” for the express benefit of, inter alia reducing the weight of the bicycle.  Accordingly ANY AND EVERY FRAME ELEMENT that can be hollow would be hollow and as such is considered to contain “cavities”.  This teaching would include the down tube 11,12,13 and bottom bracket 7.   More specifically it is considered that the cavity of down tube 11-13 continues from the first end near the handlebars to the second end at bracket 7 by the crank as shown in modified portion of Fig. 1 above.  Because the limitation” extending “substantially” horizontally” is being applied to the “cavity” and not the “down tube” itself the “cavity” inside down tube 11-13 does begin substantially horizontally at the bottom of the down tube and then extends upward through the tube to include the opening 22 where battery pack 14 resides as shown in modified figure 1 above.
Accordingly Applicant’s arguments are not persuasive because given the BRI the down tube 11/13 of Munkso contains a central portion inside that teaches the claimed limitations as explained above.  Accordingly the rejection of, inter alia claims 1, 5-7 and 10 has been sustained and repeated below.  Amending claim 1 to more precisely define over the BRI by mirroring claims 12 and 17 would appear to overcome the Examiners BRI.

Applicant’s 06/30/2022 amendments to the claims and arguments on pages 9+ in support thereof with respect to the rejections of the claims 12 and 17 as set forth in said previous 03/31/2022 Office action have been fully considered and are they are persuasive because the newly added limitations must be addressed.
Therefore, the rejections have been withdrawn and new grounds of rejection are made in view of US 20190009855 A1 to Munkso; Lars, US 20120049483 A1 to Dodman; Christopher P. et al. (Dodman), US 20160375956 A1 to Talavasek; Jan et al. (Talavasek), US 9950602 B2 to Duan; Hua et al. (Duan) and the MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C. as explained below.
  
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and would be obvious to combine with the references cited below.  For example:
US 10183591 B2 to Shieh; Yu-Chang teaches, inter alia a locking mechanism for a battery of an electric vehicle in for example the ABSTRACT below:
“An electric bicycle and a battery lift mechanism and a battery carrying device thereof are disclosed. The battery lift mechanism includes a bracket, a carrier for carrying a battery, an upward-force device coupling with the carrier, and a locking device selectively in an unlocked state or a locked state. The carrier is movable relative to the bracket along an up-down path; the upward-force device is capable of applying an upward force to the carrier. When the locking device is in the locked state, the locking device interferes with the battery to limit the relative movement between the battery and the bracket. When the locking device is in the unlocked state, the interference between the locking device and the battery is removed, so that the upward-force device drives the carrier carrying the battery to move upward relative to the bracket.”.

US 20160303961 A1 to Hendey; Matthew et al. teaches, inter alia the integration of batteries in the frame of a bicycle in for example the paragraph and Figure below:
“[0004] Bicycles powered in part or entirely by electric motors are known, but they typically locate some or all of the heavy batteries and drive train components outside the frame of the bicycle, and often toward the rear of the bicycle, or an upper part of the bicycle, or both. This weighs down the backend of the bike, raises the center of gravity, or both, resulting in sluggish speed, poor handling, and erratic balance. Further, mounting the batteries and various drive components outside the frame of the bicycle results in a non-integrated, add-on appearance that also exposes these expensive and delicate parts to damage or theft. Efforts have been made to integrate electric bicycle components with bicycle frames, but the result has typically been an awkward, heavy, and bulky-looking structure that more resembles a moped or scooter rather than the minimalist, thin, tubular frames of normal bicycles.”

    PNG
    media_image3.png
    455
    715
    media_image3.png
    Greyscale
.

US 20110115193 A1 to Giroux; Michel teaches, inter alia the obviousness of rearranging the shape of a bicycle frame and running wires inside the frame in for example the Figures below:

    PNG
    media_image4.png
    586
    498
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    503
    741
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190009855 A1 to Munkso; Lars in view of US 20120049483 A1 to Dodman; Christopher P. et al. (Dodman).

Regarding claim 1 Munkso teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image6.png
    574
    663
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    514
    760
    media_image7.png
    Greyscale

 	and associated descriptive texts including for example, :
“[0096] FIG. 1 shows a bicycle 1 seen from the side, where the bicycle 1 has among other things a bicycle frame 2, a front wheel 3, a rear wheel 4, a saddle 5, handlebars 6, a bottom bracket 7 and a head tube 8. The bicycle frame 2 is shown here with an upper tube 9, a saddle tube 10 and a slanting tube/lower tube 11, which constitute frame elements 12 that can all be extruded.
[0097] In FIG. 1, the bicycle frame 2 has besides the slanting tube 11 also an extruded frame element 13 with a battery pack 14. The extruded frame element 13 along can constitute the slanting tube 11, but it can also be reinforced by an additional frame element 12, as shown in the figure.“ 

a bicycle 1 comprising: 
a frame 2 including: 
a head tube 8; 
a stem attached to handlebars 6 pivotally coupled to the head tube 8; 
a down tube 11/13 having a first end coupled to the head tube and an opposing second end, the down tube extending rearward from the head tube at a downward angle in figure 1 above; 
a central portion, i.e. near bottom bracket 7 positioned at the opposing second end of the down tube 13 and extending substantially horizontally therefrom, the central portion defining a cavity 22 and including a mount 7  in fig. 1 above, see also the detailed explanation in section 8 above incorporated herein; and 
chain stays extending rearward from the central portion in figure 1 above between “bottom bracket 7” and rear wheel 4 and ; 
wherein an upper surface of the central portion and the down tube 13 defines an opening that provides access to the cavity 22 in Fig. 5 above; 
a motor coupled to the mount in para:
“[0033] It is understood that a bicycle frame as described likewise involves means of interconnecting the battery pack to the electrical components on the bicycle, such as lights, capacity indicator, and auxiliary motor by means of contacts, terminals, connectors, cables, etc.”; 

a battery 14 releasably received within at least a portion 22 of the frame 13, the battery configured to power the motor; 
a crank set coupled to the motor in the area indicated by item 7 in Fig. 1 above, the crank set including crank arms; and 
a cover extending over the opening to enclose the cavity in figures 1 and 4-6 above wherein it is understood that the upper surface of battery pack 14 provides and connotes the claimed “cover” when installed in the bicycle.  

While it is considered that Munkso teaches the claimed invention as explained above, if Applicant is of the opinion that the Munkso does not expressly disclose, inter alia that the motor is coupled to the mount and a crank set is coupled to the motor then resort may be had to the teachings of Dodman below to show it would have been obvious to provide the components as claimed.

Dodman teaches in for example, figure 31H reproduced immediately below:

    PNG
    media_image8.png
    565
    696
    media_image8.png
    Greyscale

And associated descriptive texts including paras:
“[0053] A handle bar 124 is connected to the suspension system 122 via a steerer tube 320 (FIG. 34C) to allow the rider to rotate the front wheel 101 via the suspension system 122. The handle bar 124 typically has grips and hand brake actuators (not shown). An accessory, such as a user interface 126 is mounted to the handle bar 124. On the opposite end of the frame front section 116, a rear seat post 128 is removably coupled to a seat tube 132 portion of the frame 102 by a clamp 134. The rear seat post 128 is configured to provide support for seat 130. In the exemplary embodiment, the clamp 134 is mounted to a member that extends between the seat tube 132 and a frame member 136. A bottom bracket 140 is coupled to an end of the seat tube 132 opposite the seat 130. In one embodiment, a down tube 144 member extends between the bottom bracket 140 and the frame member 136. A crank assembly 138 is mounted to the bottom bracket 140. As will be discussed in more detail herein, the crank assembly 138 includes a gear assembly, pedals (not shown) and a drive motor 142. 


[0067] In one embodiment, the bicycle 100 is an electrically assisted bicycle or e-bike that includes a motor 142. In the exemplary embodiment, the motor 142 is mounted to the bottom bracket 140 and coupled provide assistance to the rider while pedaling. The motor 142 is powered by a battery 228. It should be appreciated that it is desirable to provide a battery that provides a high level of energy storage and arranged in an aesthetically desirable manner. In one embodiment, the battery 228 is arranged within one or more members of frame 102. In another embodiment, the battery 228 is arranged within a frame of a rack 304 (FIG. 32) coupled adjacent the seat 130. The arrangement of the battery 228 within the frame 102 or a rack frame 304 protects the battery 228 from environment effects, such as water for example, while also concealing the battery 228 to provide a more desirable appearance. 


[0085] In one embodiment shown in FIGS. 31H-31I, the bicycle 100 has a frame 102 that accommodates two batteries 228. The first battery 228 is positioned within the seat tube 132 and arranged to couple with the motor 142 as described herein. The second battery 228 is positioned within the frame member 136. In one embodiment, the second battery 228 is placed in the frame member 136 for storage. In another embodiment, a connector (not shown) is positioned at the end of the frame member 136 to electrically couple the second battery 228 to the motor 142.”

That it was known for electronic bicycles 100 to have a motor 142 and a crank set with pedals attached thereto for the express benefit of providing assistance to a rider while pedaling as is taught to be known in the art per Dodman para “[0067] In one embodiment, the bicycle 100 is an electrically assisted bicycle or e-bike that includes a motor 142. In the exemplary embodiment, the motor 142 is mounted to the bottom bracket 140 and coupled provide assistance to the rider while pedaling.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “providing assistance to the rider while pedaling” a bicycle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by Munkso as already having a motor and crank set, the motor and crankset would be coupled together as taught by both Munkso and Dodman. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dodman to and modify the prior art of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 5 and the limitation the bicycle of Claim 1, wherein the battery extends at least partially into the cavity of the central portion see Munkso Figs. 5 and 6 above wherein it is understood that battery 14 connotes the claimed limitations.  

Regarding claim 6 and the limitation the bicycle of Claim 1, further comprising a lighting system connected to the battery with wires extending internally through the frame see Munkso para:
“[0033] It is understood that a bicycle frame as described likewise involves means of interconnecting the battery pack to the electrical components on the bicycle, such as lights, capacity indicator, and auxiliary motor by means of contacts, terminals, connectors, cables, etc.”.  

	Dodman also teaches it was known for the wires to be internal to the frame in Fig. 5B and para [0060].
	
Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of running wires through the frame of a bicycle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by Munkso as already having electrical connections internally the lighting and battery would be coupled together internally as taught by both Munkso and Dodman. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dodman to and modify the prior art of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the bicycle of Claim 6, wherein the lighting system includes a headlight 119, and wherein a direction of illumination of the headlight is variable relative to the head tube see Dodman Fig. 5B below:

    PNG
    media_image9.png
    535
    716
    media_image9.png
    Greyscale
  
	Wherein it is understood that the direction of headlight 191 varies relative to the head tube as the wheel is turned.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of mounting a headlight on a bicycle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by Munkso as already having lights in para [0033], the headlight would mounted as taught by Dodman. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dodman to and modify the prior art of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the bicycle of Claim 1, wherein the cover is a top portion or shell of the battery such that the battery is disposed within the cavity see battery 14 and recess 22 in Munkso Figures 4-6 above.  

Claims 2, 3, 12, 13, 17, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190009855 A1 to Munkso; Lars in view of US 20120049483 A1 to Dodman; Christopher P. et al. (Dodman) as applied to the claims above and in view of US 20160375956 A1 to Talavasek; Jan et al. (Talavasek) and US 9950602 B2 to Duan; Hua et al. (Duan) and further in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C.
Regarding claim 2 and the limitation the bicycle of Claim 1, wherein the cover has an exterior surface with a first portion extending along the down tube and a second portion extending along the central portion such that the first portion is angled relative to the second portion and substantially matches a curved profile of a transition of the frame between the down tube and the central portion it is clear that a review of the figures of Munkso and Dodman above shows that the transition of the frame and down tube do not appear to connote the claimed limitations, however Talavasek teaches in for example, the figures below:


    PNG
    media_image10.png
    489
    675
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    567
    640
    media_image11.png
    Greyscale

That it was known in the e-bike art to integrate and place a battery 60 into the frame of an e-bike in the manner claimed such that the exterior surface of the battery along with rock guard 124 substantially matches a curved profile of a transition of the frame between the down tube and a central portion.  Duan teaches the obviousness of using a lock to hold mounting pin 122 in place and therefore lock the battery into the frame.

As shown in Munkso fig. 1 below:

    PNG
    media_image12.png
    509
    759
    media_image12.png
    Greyscale

One of ordinary skill in the art would be motivated to incorporate the teachings into Munkso for the express benefit of increasing the capacity of the e-bike.  As taught by Dodman Para [0069] it is known in the e-bike art that multiple batteries increase the power and capacity of the e-bike:
“[0069] As will be discussed further herein, the battery 228 may also be positioned within other frame 102 members of bicycle 100. In on embodiment, the battery 228 is arranged within down tube 144, frame member 136, or a rack frame member. In other embodiments, multiple batteries 228 are provided, with each battery 228 arranged in a different frame 102 member. These multiple batteries 228 may be electrically coupled in parallel or in series to provide increased capacity or power. In another embodiment one or more frame 102 members, such as down tube 144 for example, include a compartment for storing a spare battery 228. In one embodiment, the seat tube 132, the frame member 136 and/or the down tube 144 are configured with substantially the same cross sectional shape to allow the same battery 228 to be utilized in each of the frame members.” 

	As such it would have been obvious to provide Munkso with as many compartments for storing spare batteries and to use every available space therefor for the express benefit of increasing the power and capacity of the bicycle.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known “equivalent technique” of placing and locking batteries in a specific location of a bicycle.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by Munkso as already having a battery stored in the frame, any additional space would obviously be utilized to house more batteries for increased power and capacity as taught by Dodman. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Talavasek and Duan to and modify the prior art combination of Munkso and Dodman as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Munkso above teaches the claimed limitations, resort may also be had to the MPEP section 2144.04.VI. B. and C. to show that the duplication of the battery and the rearrangement of the location of the “batteries” would be an obvious matter of design choice with no new or unexpected results produced.
“B.    Duplication of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale


In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale


In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). “

As such, it would have been obvious to duplicate and/or rearrange the location of the battery of Munkso in the manner claimed as such is no more than a matter of design choice that would provide expected results.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the bicycle of Claim 1, further comprising a key interface supported by the mount and facing laterally outward therefrom, wherein turning a key in the key interface releases the battery to facilitate removing the battery from the portion of the frame see Munkso Fig. 4, lock 20 and para [0099] wherein it is understood that a lock given the BRI is obviously “supported by the mount”, i.e. bottom bracket 7, and requires a key to unlock it and “unsecure the battery pack” from the extruded frame because the limitation “supported by the mount” had been given its BRI because the claim fails to recite the particulars of how the key interface is ”supported” by the mount.  It is considered that the key interface of Munkso is “structurally” supported by the mount when the battery is installed inside the downtube.  Further Dodman teaches in para [0070] preventing the battery from being removed by using a lock 242 and a key.  

	While the combination of Munkso above given the BRI teaches a lock interface “supported” by the mount, the combination of Munkso does not appear to expressly disclose the newly added limitations further comprising a key interface “supported by the mount and facing laterally outward therefrom”.

Talavasek teaches in for example, the figures below:


    PNG
    media_image10.png
    489
    675
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    567
    640
    media_image11.png
    Greyscale

That it was known in the e-bike art to integrate and place a battery 60 into the frame of an e-bike such that the exterior surface of the battery along with rock guard 124 substantially matches a curved profile of a transition of the frame between the down tube and a central portion and the “frame” supports what is considered “a key interface” in items 120, 122 facing laterally outward therefrom as explained in for example para:
“[0034] As best seen in FIGS. 7-8 and 11-12, the upper battery mount 102 comprises a battery hole 118 extending all the way through the battery 60, and the upper frame mount 106 includes tube holes 120 through the left and right walls of the down tube 34 adjacent an upper end of the tube recess 62. With the battery 60 in the fully attached position of FIG. 8, the battery hole 118 of the upper battery mount 102 will be aligned with the tube holes 120 of the upper frame mount 106, and a battery mounting pin 122 can be inserted through the aligned tube holes 120 and battery hole 118 to secure the battery 60 in the fully attached position. In the illustrated embodiment, one of the tube holes 120 is threaded and an end of the battery mounting pin 122 is similarly threaded to secure the mounting pin in place.”.  

Duan teaches the obviousness of a key interface 2 for a battery that is “supported by a mount 1 and facing laterally outward therefrom” in the figure below:

    PNG
    media_image14.png
    193
    483
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    400
    538
    media_image15.png
    Greyscale

And associated descriptive texts including for example Col. 3, lines 47+:
“(10) An installation structure for a lithium battery box of an electric vehicle includes a battery box body 5 and a vehicle frame oblique beam 1, where the box body is composed of an upper cover, a lower cover, end covers and sidewalls; the upper cover and the lower cover are arranged at top and bottom in parallel; the end covers are arranged at left ends and right ends of the upper cover and the lower cover; the sidewalls are arranged at front ends and rear ends of the upper cover and the lower cover; an insertion hole is produced in the end cover at the left end of the battery box body; an installation groove 6 is produced in the vehicle frame oblique beam; an insertion bolt driven through a key 2 is arranged at one side of a left end of the installation groove; and locking and fixation for the battery box body and the vehicle frame oblique beam are realized by inserting the insertion bolt into the insertion hole. Innovations of the installation structure for the lithium battery box of the electric vehicle lie in that the installation groove is an installation groove with a front opening and a rear opening; an upwards-bulged arc-shaped limit groove 8 is produced in the middle of the lower cover in the axis of the box body; a limit bulge 11 adaptive to the arc-shaped limit groove is produced on a groove bottom of the installation groove of the vehicle frame oblique beam; and installation for the battery box body and a sectional material of the vehicle frame is realized through embedment for the arc-shaped limit groove and the limit bulge.”

On its face, it would be obvious to one of ordinary skill in the art to include a lock that locks the mounting pin 122 in place as taught by the combination of Munkso and Dodman with respect to the need for locking the batteries to the bicycle.  Duan is cited to show, inter alia it would also be obvious to provide a lock facing “laterally from a frame” that would be obvious to use to lock the pin in place.

Accordingly, modifying the placement of the battery and including a locking interface to the combination of Munkso as indicated in the arrows of Talavasek Fig. 1 below:

    PNG
    media_image16.png
    443
    672
    media_image16.png
    Greyscale

would be an obvious design choice to maximize the capacity of the bicycle of Munkso.  Further, incorporating the shape of the frame of Talavasek into the bicycles of Munkso and Dodson would also be considered an obvious matter of design choice as indicated in figure 1 of Munkso and Fig. 31B of Dodson below.

    PNG
    media_image17.png
    363
    484
    media_image17.png
    Greyscale
	  
    PNG
    media_image18.png
    206
    234
    media_image18.png
    Greyscale

One of ordinary skill in the art would be motivated to incorporate the teachings Talavasek and Duan into the combination of Munkso for the express benefit of increasing the capacity of the e-bike because as taught by Dodman Para [0069] it is known in the e-bike art that multiple batteries increase the power and capacity of the e-bike:
“[0069] As will be discussed further herein, the battery 228 may also be positioned within other frame 102 members of bicycle 100. In on embodiment, the battery 228 is arranged within down tube 144, frame member 136, or a rack frame member. In other embodiments, multiple batteries 228 are provided, with each battery 228 arranged in a different frame 102 member. These multiple batteries 228 may be electrically coupled in parallel or in series to provide increased capacity or power. In another embodiment one or more frame 102 members, such as down tube 144 for example, include a compartment for storing a spare battery 228. In one embodiment, the seat tube 132, the frame member 136 and/or the down tube 144 are configured with substantially the same cross sectional shape to allow the same battery 228 to be utilized in each of the frame members.” 

	As such it would have been obvious to provide Munkso with as many compartments for storing spare batteries and to use every available space therefor for the express benefit of increasing the power and capacity of the bicycle.  Further, it would have been obvious to provide every battery with a lock as taught by Munkso, Dodman and Duan as known in the art.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the placement of batteries is considered an equivalent technique of placing batteries in every unutilized space of a bicycle.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here Talavasek and Duan are considered both because the particular problem is concerned with the placement and locking of batteries on a bicycle.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of placing and locking a battery in the frame of a bicycle as taught by at least the combination of Talavasek, Duan, Munkso and Dodman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the e-bike of the combination of Munkso would include a battery locked as taught by Talavasek, Duan as known in the art because any additional space in the frame of the bicycle would be utilized to house more batteries for increased power and capacity as taught by Dodman.  Additionally it would have been obvious to provide a key to the lock of Munkso for the express benefit of being able to lock and unlock a battery to/from an e-bike.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Talavasek, Duan, Munkso and Dodman to and modify the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Munkso above teaches the claimed limitations, resort may also be had to the MPEP section 2144.04.VI. B. and C. to show that the duplication of the battery or rearrangement of the location of the battery or locks would be an obvious matter of design choice with no new or unexpected results produced.
“B.    Duplication of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale



In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale



In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). “

As such, it would have been obvious to duplicate and/or rearrange the location of the battery of Munkso in the manner claimed as such is no more than a matter of design choice that would provide expected results.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Munkso, Dodman, Talavasek and Duan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 12 see the rejection of corresponding parts of claims 1 and 3 above incorporated herein by reference wherein it is understood that the combination of Munkso above teaches the limitation an electric bicycle 1 comprising: 
a frame 13 in Munkso Fig. 1 defining a cavity and an opening 22 providing access to the cavity;
the frame including a mount in Munkso Fig. 1, wherein it is understood that bottom bracket 7 connotes a mount given the BRI extending at least partially directly underneath the cavity; 
a motor 142 in Dodman coupled to the mount and, therefore, positioned at least partially underneath the cavity as shown in Dodman and Talavasek Fig. 3; 
a battery 14 in Munkso extending at least partially into the frame, the battery configured to power the motor is taught in the references;
 a key interface 20 in Munkso Fig. 4, Dodman para [0070], supported by the mount and facing laterally outward therefrom see the teachings of Talavasek and Duan in claim 3 above, wherein turning a key in the key interface releases the battery to facilitate removing the battery from the frame; 
a crank set 7 in fig. 1 coupled to the motor as taught by Dodman and Talavasek, the crank set including crank arms as shown in Munkso fig. 1 and Dodman and Talavasek; and 
a shell extending at least partially over the opening in Munkso as modified by Talavasek wherein the shell is part of the battery itself.  
As explained above, it would have been obvious to provide the teachings of Dodman, Talavasek, and Duan to Munkso for the express benefit of “providing assistance to the rider while pedaling” a bicycle. Further, per the MPEP section 2144.04, it would have been obvious to duplicate the number of batteries and rearrange the batteries in the locations claimed as an obvious matter of design choice motivated by extended range of an e-bike as taught as known in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Talavasek and Duan and the MPEP section 2144.04 to the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 13 and 24 and the limitation wherein the battery is positioned at least partially directly above the motor see Munkso Fig. 1 above and Dodman Fig. 31H and Talavasek above which show the battery position above the motor.  See also the MPEP section 2144.04 for the obviousness to rearrange the position the batteries in the rejection of corresponding parts of claim 3 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dodman, Talavasek, Duan and the MPEP section 2144.04  to the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claims 17 and 23 the combination of Munkso, Dodman, Talavasek, Duan and the MPEP above teach in the rejection of corresponding parts of claims 1, 2, 3 and 12 above incorporated herein by reference the limitations such as an electric bicycle comprising: 
a frame 2 Munkso including: 
a head tube 8 Munkso; 
a stem 6 Munkso pivotally coupled to the head tube; 
a down tube 13 Munkso having a first end coupled to the head tube and an opposing second end, the down tube extending rearward from the head tube at a downward angle; 
a central portion 7 Munkso positioned at the opposing second end of the down tube and extending substantially horizontally therefrom, the central portion defining a cavity 22 and including a mount positioned at least partially directly underneath the cavity, an upper surface of the central portion and the down tube defining an opening that provides access to the cavity as explained in the combination of Munkso; 
chain stays extending rearward from the central portion Munkso fig. 1; and 
a seat tube 5 Munkso extending upward from and proximate an interface between the central portion and the chain stays; 
a motor 7 Munkso fig. 1 coupled to the mount and, therefore, the motor is positioned at least partially underneath the cavity as shown in the modified figures above; 
a battery 14 Munkso fig. 1 extending at least partially into the cavity and positioned directly above the motor, the battery configured to power the motor wherein the mount supports the motor and the battery as shown in the modified figures of Munkso Dodman and Talavasek above; 
a headlight 191 in Dodman Fig. 5 connected to the battery with wires extending internally through the frame taught by Dodman Fig. 5; 
a key interface 242 in Dodman fig. 16A and Munkso Fig. 4, lock, item 20 supported by the mount and facing laterally outward therefrom as taught by Talavasek and Duan, wherein turning a key in the key interface releases the battery to facilitate removing the battery from the frame; 
a crank set 7 Munkso fig. 1 coupled to the motor, the crank set including crank arms; and
a cover 13 Munkso fig. 1 extending over the opening to at least partially enclose the cavity, 
the cover having an exterior surface with a first portion extending along the down tube and a second portion extending along the central portion such that the first portion is angled relative to the second portion and substantially matches a curved profile of a transition of the frame between the down tube and the central portion along the upper surface as taught by modifying the placement of the battery of Munkso as indicated in the arrows of Talavasek Fig. 1 below:

    PNG
    media_image16.png
    443
    672
    media_image16.png
    Greyscale

As explained in the rejection of claim 2 above, the placement of the battery would be an obvious design choice.  Further, incorporating the shape of Talavasek into the bicycles of Munkso and Dodson would also be a design choice as indicated in figure 1 of Munkso and Fig. 31B of Dodson below.

    PNG
    media_image17.png
    363
    484
    media_image17.png
    Greyscale
	  
    PNG
    media_image18.png
    206
    234
    media_image18.png
    Greyscale

The MPEP section 2144.04 above also teaches that the duplication of the battery or rearrangement of the location of the battery would have been obvious to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 19 and the limitation the electric bicycle of Claim 17, wherein the cover is a top portion of the battery such that the battery is disposed within the cavity see the teachings of the combination of references with regard to rearranging the battery location of Munkso Fig. 4-6.  

Regarding claim 21 and the limitation the bicycle of Claim 1, wherein the mount supports the motor and the battery see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that the combination of Munkso teaches that the motor is mounted to the bottom bracket and it would be obvious to rearrange the parts of Munkso as taught by Dodman, Talavasek and the MPEP section 2144.04.  

Regarding claim 22 and the limitation the bicycle of Claim 1, wherein the frame includes a seat tube positioned proximate a rear end of the opening see the figures of the references above in the rejection of corresponding parts of the claims above incorporated herein by reference wherein the frames include a seat tube positioned as claimed and the MPEP section 2144.04 teaches the obviousness of rearranging the parts of the combination of Munkso.  

Claims 8, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190009855 A1 to Munkso; Lars in view of US 20120049483 A1 to Dodman; Christopher P. et al. (Dodman) as applied to the claims above and in view of US 20160375956 A1 to Talavasek; Jan et al. (Talavasek) and US 9950602 B2 to Duan; Hua et al. (Duan) and further in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C as applied to the claims above in view of US 20070285934 A1 to Carillo; James and further in view again of the MPEP section 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C.

Regarding claim 8, the combination of Munkso and especially Dodman above expressly teaches the bicycles having lights, however the combination of Munkso does not appear to expressly disclose the limitation  wherein the lighting system includes one or more taillights.

In the art of bicycle safety lighting Carillo teaches in for example the figures below:

    PNG
    media_image19.png
    478
    716
    media_image19.png
    Greyscale
  


    PNG
    media_image20.png
    550
    765
    media_image20.png
    Greyscale


 A bicycle 10 lighting system including one or more taillights 20b, 120, etc. and paras:
“[0041] A prior art bicycle 10 is shown in FIG. 1. The bicycle 10 includes a frame including a top tube 11, a seat tube 12, a steering head 14, seat stays 24R, and 24L (see FIGS. 3 and 3A), and chain stays 26R and 26L. A fork 16 is rotatably mounted to the steering head 14, and handlebars 17 are mounted to the fork 16 by a gooseneck 15. A seat 22 is mounted to the seat tube 12 by a seat post 21. A front light 20a is mounted to the gooseneck 15 and a rear light 20b is mounted to the seat post 21. While the front light 20a and rear light 20b provide some visibility to the bicycle 10, motor vehicle operators still often fail to see and identify a bicycle and rider at night and in low light conditions. Further, a common "point like" rear light 20b may provide no indication of distance to motor vehicle operators.

[0061] A bicycle with a safety light 120 integrated into the frame is shown in FIG. 15.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of placing one or more safety lights in the rear location of a bicycle to provide an indication of distance from the bicycle to motor vehicle operators as taught by Carillo.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the lights of the combination of Munkso would be placed in locations that provide an indication of distance to motor vehicle operators to increase the safety of the bicycle operator. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Carillo to the prior art combination of Munkso and Dodman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Munkso above teaches the claimed limitations, resort may be had to the MPEP section 2144.04.VI. B. and C. to show that the duplication of the rear light or rearrangement of the location of rear lights would be an obvious matter of design choice with no new or unexpected results produced.
“B.    Duplication of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale



In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale

C.    Rearrangement of Parts 
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale



In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). “

As such, it would have been obvious to duplicate and/or rearrange the location of the rear lights of Munkso in the manner claimed as such is no more than a matter of design choice that would provide the expected results of providing additional lights to indicate the distance from the bicycle to other motor vehicles.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Munkso as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the bicycle of Claim 8, wherein the one or more taillights includes a taillight integrated into each of the chain stays see the teachings of Carillo Figure 15 and para [0061] above wherein while it is understood that Carillo teaches taillights 120 are integrated into the seat stays 24R/L, MPEP teaches that duplicating rear light 20b of Carillo Fig. 1 and rearranging their location by integrating them into chain stays 26R/L is nothing more than a design choice to merely duplicate and rearrange the parts i.e. taillights of Carillo that would provide no new or unexpected results.  Indeed, as taught by Carillo the addition of extra lights would appear to provide the express benefit of providing a better indication of distance to other surrounding motor vehicle operators as taught by Carillo para [0041] last sentence.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Carillo and the MPEP to the prior art combination of Munkso as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation the electric bicycle of Claim 17, further comprising taillights integrated into the chain stays, the taillights connected to the battery with wires extending internally through the frame see the teachings of the combination of references in the rejection of corresponding parts of claim 9 above incorporated herein wherein it is understood that they all teach internal wiring and Carillo teaches one or more taillights and the MPEP teaches duplicating the taillights and rearranging their location to the chain stays for the express benefit of increasing safety by providing multiple light sources to determine distance from the bicycle.    

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Carillo and the MPEP to the prior art combination of Munkso as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190009855 A1 to Munkso; Lars in view of US 20120049483 A1 to Dodman; Christopher P. et al. (Dodman) as applied to the claims above and in view of US 20160375956 A1 to Talavasek; Jan et al. (Talavasek) and US 9950602 B2 to Duan; Hua et al. (Duan) and further in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C as applied to the claims above in view of US 20070285934 A1 to Carillo; James and further in view again of the MPEP section 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C. as applied to the claims above and further in view of CN207257848 to Pexco cited as Cite no. A107 in the 01/06/2022 IDS.

Regarding claims 9 and 18, while it is considered obvious to modify Munkso to rearrange the taillights to place the taillights in the chain stays as explained immediately above, Pexco can be relied upon to expressly teach in for example, the figure reproduced below:

    PNG
    media_image21.png
    388
    511
    media_image21.png
    Greyscale

And associated descriptive text:
“Fig. 1 shows that Bicycle Tail Light portion 101 is embeddedly installed on the end of the back vent tail pipe of cycle frame 102. Those skilled in the art can be arranged as required to one or more taillight portions 101, it is preferable that two taillight portions 101 can be set, The both sides of cycle frame 102 are separately mounted to, preferably play suggesting effect.”
	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rearranging the location of the taillights of a bicycle as taught by at least the MPEP and Pexco above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the taillights of the combination of Munkso would include the placement location taught by Pexco as known in the art. 

Accordingly, as explained above it would have been obvious to provide integrated taillights to the chain stays of the combination of Munkso above for the express benefit of increasing the safety of the bicycle rider from vehicles approaching from the rear.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP and Pexco to and modify the prior art combination of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160375956 A1 to Talavasek; Jan et al. (Talavasek) and US 9950602 B2 to Duan; Hua et al. (Duan) and further in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C as applied to the claims above in view of US 20070285934 A1 to Carillo; James and further in view again of the MPEP section 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS B. and C. as applied to the claims above and further in view of US 20130044502 A1 to Guzik; David et al. (Guzik) and Mecholic “Belt Drive-Types, Advantage and Disadvantage”.

Regarding claims 11 and 20, the combination of Munkso above does not appear to expressly disclose the limitation the bicycle further comprising: a rear wheel hub coupled to free ends of the chain stays; and a belt extending between the crank set and the rear wheel hub.  

Guzik teaches it was known in the bicycle art for a bicycle to use a flexible drive member such as a chain or a belt for the transmission of power in the manner claimed in for example, para:
“[0034] Frame 18 includes a seat stay pair 54, 56 and a chain stay pair 58, 60 that offset an axis of rotation 62 of a rear wheel assembly 64 from a crankset 66. Crankset 66 includes a pair of pedals 68 that is operationally connected to a flexible drive member, such as a belt or a chain 70 via a chain ring(s), or sprocket(s) 72. Rotation of chain 70 communicates a drive force to the rear section of bicycle 10. A cassette or gear cluster 74 is positioned at rear section and cooperates with chain 70. Gear cluster 74 is generally concentrically orientated with respect to axis 62 and preferably includes a number of variable diameter gears. It is appreciated that each of crankset 66 and gear cluster 74 can each be provided with one or more variable diameter gears to facilitate shifting of the power train during use of bicycle 10 so as to alter a pedal force and cadence associated with operation of bicycle 10.”


Mecholic is relied upon to teach the advantages of using a belt drive.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of using a belt in the place of a chain as taught by Guzik for at least the benefits taught by Mecholic.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the chain of Munkso would be replaced with a belt.  One of ordinary skill in the art would be motivated to use a belt instead of a chain for the inherent benefits therein.  For example, as is common knowledge in the art, belt drives are known to require less maintenance, last longer, are cleaner, quieter and lighter than chains for the same purpose.  See for example, Mecholic Belt drive-Types, advantage and disadvantage.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Guzik and Mecholic to and modify the prior art of Munkso as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220723